647 N.W.2d 532 (2002)
In re Petition for DISCIPLINARY ACTION AGAINST Peter D. BERGSTROM, an Attorney at Law of the State of Minnesota.
No. C2-96-886.
Supreme Court of Minnesota.
July 12, 2002.

ORDER
On May 8, 1997, the court publicly reprimanded respondent Peter D. Bergstrom and stayed indefinite suspension subject to certain conditions. In re Bergstrom, 562 N.W.2d 674, 678 (Minn.1997). On July 11, 2001, the Director filed a motion for revocation of the stay and for immediate suspension. The matter was referred to a referee for findings of fact, conclusions of law, and a recommendation. The referee found that respondent failed to timely perform work for clients, failed to adequately communicate with clients, failed to cooperate with his probation supervisor and the Director, and failed to continue treatment with a mental health professional in violation of Minn. R. Prof. Conduct 1.3, 1.4, 8.1(a)(3), 8.4(c) and (d), Rule 25, Rules on Lawyers Professional Responsibility, and the conditions of the stay set forth in this court's May 8, 1997 order.
The parties have entered into a stipulation in which they stipulate that the referee's findings of fact and conclusions of law are conclusive and jointly recommend that respondent be publicly reprimanded and that the stay of the indefinite suspension remain in effect subject to the presently existing conditions, including the requirement that respondent continue treatment with his current or other appropriate mental health providers until such time as he is discharged as no longer in need of medication or treatment.
*533 This court has independently reviewed the file and approves the jointly recommended disposition.
IT IS HEREBY ORDERED that respondent Peter D. Bergstrom is publicly reprimanded and that the stay of indefinite suspension remains in effect subject to the presently existing conditions set forth in the May 8, 1997 order.
BY THE COURT:
/s/ Paul H. Anderson
Associate Justice